DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/02/2021 has been entered.
Claims 13 and 21 have been amended. Claim 20 has been newly canceled and no claims have been newly added. 
Claims 13-16 and 21-25 are currently pending and have been examined on their merits.

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn due to amendment. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13, 16 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Nusse et al (US 2008/0213892) in view of Dalton et al (WO 2012/091978-previously cited).

and isolating the skin-derived precursor cells,
wherein the human-derived neural crest stem cells are derived from induced pluripotent stem cells, and wherein the agonist of Wnt signaling is at least one selected from a group.
The sole requirement of the differentiation-inducing medium is that it contain an agonist of Wnt signaling as is consistent with Applicant’s specification (page 7 para 19) which states that a culture medium ordinarily used for culturing stem cells becomes a differentiation-inducing medium upon the addition of an agonist of Wnt signaling.

Regarding claim 13, Nusse teach wherein they culture mammalian neural crest stem cells in a culture medium that contains an agonist of Wnt signaling (Wnt polypeptide) (see page 7 claim 3). 
Nusse does not specifically include an embodiment wherein the mammalian neural crest stem cells are human, but do specifically suggest wherein the mammalian stem cells of their invention are preferably human (page 3 para 30). Therefore one of ordinary skill in the art would have been motivated with a reasonable expectation of success to perform their method with human neural crest stem cells because Nusse indicates that this is a preferred option.

Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." 
Nusse suggest the isolation of the Wnt responsive cells (those neural crest stem cells that were treated with Wnt) using FACS for further use and study (page 7 para 71). Therefore the isolation of the resultant cell population is deemed to be an obvious choice and would be expected to have a reasonable expectation of success since FACS is a well-known technique for cell isolation.
Nusse do not specifically teach wherein the neural crest stem cells are derived from induced pluripotent stem cells.
Dalton teach a method wherein human neural crest stem cells are produced from induced pluripotent stem cells and that their method provides for the efficient generation of self-renewing of neural crest stem cells that greatly enhance their potential utility in disease modeling and regenerative medicine (page 3, first paragraph).

Nusse use a wnt polypeptide to activate the Wnt signaling pathway (page 1 para 7). Nusse do not specify which wnt activating agents can be used as an alternative to a wnt polypeptide.
Dalton teach that agents that promote (activate) wnt signaling include wnt proteins (polypeptides) or a GSK inhibitor (page 3, 2nd paragraph). The GSK inhibitors include 2’Z,3’E-6-Bromoindirubin-3’-oxime (aka Bio, or a bis-indolo(indirubin) compound as per Applicant’s specification at page 6 para 17),an acetoxime compound of Bio, a thiadiazolidine compound or a GSK-3 beta inhibitor (GSK-3 beta peptide inhibitor) (page 16, last paragraph). These GSK inhibitors are alternate names for many of the same GSK inhibitors claimed by Applicant (see page 6 para 17 of Applicant’s specification).
One of ordinary skill in the art would have been motivated to use a GSK inhibitor from those listed by Dalton as an alternative or in addition to the wnt polypeptide used by Nusse because Dalton suggests that GSK inhibitors are suitable alternatives to wnt polypeptides for the activating of the wnt pathway and the combination of two agents known for the same purpose in order to optimize the effect is deemed to be prima facie obvious as well. One of ordinary skill in the art would have had a reasonable 
Regarding claim 16, Nusse suggest that their cells may be re-plated with Wnt containing culture medium to observe their growth (passaging at least once)(see page 6 para 65). Therefore one of ordinary skill in the art would have been motivated with a reasonable expectation of success to passage the cells produced by their method at least once because Nusse indicates that this is a beneficial option that allows the for observation of cell growth and study.
Regarding claims 21-25, Nusse teach the evaluation of the Wnt treated cell colonies (cells produced by treating neural crest stem cells with a Wnt agonist) for cell morphology (cell form) and state that they exhibit a distinct small and morphologically homogenous phenotype(ranging in size from 50-200 µm) (page 6 para 66). It would be obvious to use a microscope to make such observations due to the small size of the cells. Nusse also suggest the benefit of studying the cells for purposes of cell based therapeutics (page 6 para 67) which would render obvious the measuring of gene and/or protein expression of the cells produced by their methods. Such cells exposed to the Wnt agonist would inherently include a specific cell marker expression including those cell markers claimed by Applicant.
While Nusse does not specifically indicate that their neural crest cells are differentiated into skin-derived precursor cells, they are carrying out the same method steps of exposing neural crest stem cells to culture medium containing a Wnt agonist and therefore are deemed to inherently provide the same effect of producing skin-derived precursor cells with the same claimed gene expression and claimed protein 
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." 
Therefore the combined teachings of Nusse et al and Dalton et al render obvious Applicant’s invention as claimed.


Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nusse et al (US 2008/0213892) in view of Dalton et al (WO 2012/091978-newly cited) as applied to claims 13, 16 and 21-25 above and further in view of Reubinoff et al (US 7,947,498).
Regarding claims 14 and 15, Nusse suggest the claimed method as described above, but do not specifically include wherein the basal medium is DMEM/Ham’s F12.
Reubinoff teach wherein a suitable medium for culturing neural progenitor cells is DMEM/F12 supplemented with B27, EGF and bFGF (column 24 lines 40-44).
One of ordinary skill in the art would have been motivated to use DMEM/F12 supplemented with B27, EGF and bFGF in the method of Nusse because Reubinoff teach that this is a suitable culture medium for neural progenitor cells and Nusse is culturing neural progenitor cells (neural crest stem cells) and indicates that suitable supplements include B-27, bFGF and EGF (page 4 para 39-40). One of ordinary skill in 
Therefore the combined teachings of Nusse et al, Dalton et al and Reubinoff et al render obvious Applicant’s invention as claimed.


Claims 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Nusse et al (US 2008/0213892) in view of Dalton et al (WO 2012/091978-newly cited) as applied to claims 13, 16 and 21-25 above and further in view of Shimmura et al (US 2014/0315305-from IDS filed 06/29/2017).
Regarding claims 21-25, Nusse does not specifically teach measuring the gene or protein expression of their cultured cells.
Shimmura teach that induction of differentiation into neural crest stem cells can be confirmed by measuring the expression of neural crest stem cell markers such as Sox9 and the like (page 6 para 61).
One of ordinary skill in the art would have been motivated to measure the expression of the neural crest stem cells exposed to the Wnt agonist in the method of Nusse because Shimmura suggest that confirmation of the expression of cell markers known to the desired cell population can be helpful in confirming the cell type. One of ordinary skill in the art would have had a reasonable expectation of successfully 
Therefore the combined teachings of Nusse et al, Dalton et al and Shimmura et al render obvious Applicant’s invention as claimed.


Response to Arguments
Applicant's arguments filed 08/03/2021 have been fully considered but they are not persuasive.
Applicant argues that none of Nusse, Dalton, or Reubinoff disclose or suggest the invention as claimed. Applicant asserts that a Wnt polypeptide and an agonist of Wnt signaling have different mechanisms of action. Applicant argues that Nusse regulate gene expression by using a Wnt polypeptide in binding a receptor which is in contrast to the use of a Wnt agonist signaling which regulates gene expression by inhibiting GSK-3. Applicant asserts that none of Nusse, Dalton or Reubinoff disclose or suggest regulation by inhibiting GSK-3 with an agonist of Wnt signaling.
This is not found persuasive. Dalton teach that agents that promote (activate) wnt signaling include wnt proteins (polypeptides) or a GSK inhibitor (page 3, 2nd paragraph). The GSK inhibitors include 2’Z,3’E-6- Bromoindirubin-3’-oxime (aka Bio, or a bis-indolo(indirubin) compound as per Applicant’s specification at page 6 para 17),an acetoxime compound of Bio, a thiadiazolidine compound or a GSK-3 beta inhibitor ( GSK-3 beta peptide inhibitor) (page 16, last paragraph). These GSK inhibitors are .
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.



Conclusion
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347.  The examiner can normally be reached on 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/Primary Examiner, Art Unit 1632